Order entered October 28, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01054-CV

                        JAY SANDON COOPER, ET AL., Appellants

                                               V.

                        THE STATE OF TEXAS, ET AL., Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00043-2014

                                           ORDER
       In accordance with the opinion and judgment issued on today’s date, we dismissed this

appeal for want of jurisdiction. Accordingly, we DENY as moot appellants’ September 11, 2014

opposed motion for an extension of time to file an affidavit of indigence and the September 18,

2014 motion to dismiss the appeal filed by the Collin County District Clerk.

                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE